Case 3:20-cv-06772-FLW-TJB Document 22 Filed 09/15/20 Page 1 of 29 PageID: 661



FERRARA LAW GROUP, P.C.
Ralph P. Ferrara, Esquire (ID #024521985)
Kevin J. Kotch (ID #050341993)
50 W. State Street, Suite 1100
Trenton, New Jersey 08608
P: (609) 571-3738
F: (609) 498-7440
Attorneys for Plaintiff
                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
MARK DANIEL HOSPITALITY
LLC (d/b/a INC)
                                            NO. 3:20-cv-06772-FLW-TJB
Plaintiff,

v.

AMGUARD INSURANCE
COMPANY
Defendant.


      PLAINTIFF’S CITATION OF SUPPLEMENTAL AUTHORITY IN
     SUPPORT OF ITS MOTION TO REMAND AND IN OPPOSITION TO
                DEFENDANT’S MOTION TO DISMISS

       Plaintiff Mark Daniel Hospitality LLC (d/b/a INC) respectfully submits the

following Supplemental Authority in support of its Motion to Remand and in

opposition to Defendant’s Motion to Dismiss.

       1.    The district courts in the Third Circuit have uniformly remanded

declaratory judgment insurance coverage cases involving COVID-19 and business

interruption insurance to the state courts from which those cases have been

removed.



                                        1
Case 3:20-cv-06772-FLW-TJB Document 22 Filed 09/15/20 Page 2 of 29 PageID: 662




      2.     In Umami Pittsburgh, LLC d/b/a Umami v. Motorists Commercial

Mutual Insurance Company, No. 2:20-cv-00999-DSC (W.D Pa. Aug. 26, 2020),

the court remanded the COVID-19 business interruption insurance coverage case

finding that “[t]he COVID-19 pandemic, and the related governmental orders,

raises novel business insurance coverage issues under Pennsylvania law. Because

such issues have not been addressed by the Commonwealth’s highest court, any

declaration of this Court as to the parties’ rights under the insurance policy would

be predicting how Pennsylvania courts would decide the COVID-19 coverage

issues with little or no persuasive authority from the Pennsylvania state courts.” A

true and correct copy of the decision is attached hereto as Exhibit A.

      3.     In Greg Prosmushkin, P.C. v. Hanover Insurance Group, Civ. A. No.

20-2561, 2020 WL 4735498 (E.D. Pa. Aug. 14, 2020), the court remanded the

COVID-19 business interruption insurance coverage case finding that “[t]he issues

of state law, presented in Plaintiffs’ action are novel, complex, and exceedingly

important, creating a compelling public policy interest for these claims to be

allowed to be decided by Pennsylvania courts.” Id. at *5. With respect to a

counterclaim regarding coverage for Plaintiff’s New Jersey office, the court noted

that “New Jersey was among the hardest hit states in the nation by COVID-19 and

as such, their interest in deciding their own state law on this matter is similarly




                                          2
Case 3:20-cv-06772-FLW-TJB Document 22 Filed 09/15/20 Page 3 of 29 PageID: 663




strong.” Id. at *5 n.4. A true and correct copy of this decision is attached hereto as

Exhibit B.

      4.     In Dianoia’s Eatery, LLC v. Motorists Mutual Insurance Company,

Civ. A. No. 20-787 (W.D. Pa. Aug. 27, 2020), the court remanded the COVID-19

business interruption insurance coverage case finding that “the Commonwealth’s

interest in this and similar litigation is paramount such that a remand to state court

is the appropriate course in this case.” Id. at *4. A true and correct copy of this

decision is attached hereto as Exhibit C.

      5.     In Studio 417, Inc. v. Cincinnati Insurance Company, Case No. 20-

cv-03127-SRB, 2020 WL 4692385 (W.D. Mo. Aug. 12, 2020) (applying Missouri

law), the district court denied the insurer’s motion to dismiss the COVID-19

business interruption insurance coverage case involving claims for, among other

things, lost business income and civil authority coverage. The court noted that

plaintiff alleged a covered loss and civil authority coverage by alleging the closure

of its business due to the state closure orders. Id. at *6-7. A true and correct copy

of this decision is attached hereto as Exhibit D.

                                        Respectfully submitted,

                                       FERRARA LAW GROUP, P.C.

DATE: September 15, 2020                BY: /s/ Ralph P. Ferrara
                                            RALPH P. FERRARA, ESQUIRE
                                            Attorney for Plaintiff Mark Daniel
                                            Hospitality LLC (d/b/a INC)
                                            3
Case 3:20-cv-06772-FLW-TJB Document 22 Filed 09/15/20 Page 4 of 29 PageID: 664




                         CERTIFICATE OF SERVICE

      I hereby certify that on this 15th day of September 2020, I caused a true and

correct copy of the foregoing Supplemental Authority to be served via the Court’s

ECF on the following:

                         Susan M. Leming, Esquire
                         Brown & Connery, LLP
                         360 Haddon Avenue
                         P.O. Box 539
                         Westmont, New Jersey 08108


                                      BY: /s/ Ralph P. Ferrara
                                          RALPH P. FERRARA, ESQUIRE
                                          Attorney for Plaintiff Mark Daniel
                                          Hospitality LLC (d/b/a INC)




                                         4
Case 3:20-cv-06772-FLW-TJB Document 22 Filed 09/15/20 Page 5 of 29 PageID: 665




                   EXHIBIT A
Case 3:20-cv-06772-FLW-TJB
        Case 2:20-cv-00999-DSC
                            Document
                                Document
                                     22 Filed
                                         17 Filed
                                              09/15/20
                                                  08/26/20
                                                       PagePage
                                                            6 of 29
                                                                 1 ofPageID:
                                                                      5      666


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UMAMI PITTSBURGH, LLC d/b/a/                  )
UMAMI,                                        )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )      2:20cv999
                                              )      Electronic Filing
MOTORISTS COMMERCIAL                          )
MUTUAL INSURANCE COMPANY,                     )
                                              )
               Defendant.                     )


                                     MEMORANDUM ORDER

August 26, 2020

       Plaintiff, Umami Pittsburgh, LLC (“Umami” or “Plaintiff”), has brought an action

pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq. (the “Act”) against

Defendant, Motorists Commercial Mutual Insurance Company (“Motorists” or “Defendant”)

seeking a declaration that the policies of insurance issued by Defendant provide coverage for

losses, damages, and expenses caused by the COVID-19 pandemic and governmental Orders

related thereto. Plaintiff originally filed this action in the Court of Common Pleas of Allegheny

County, Pennsylvania. Defendant removed the action to this Court alleging diversity

jurisdiction1. Plaintiff has filed a Motion to Remand asking this Court to decline jurisdiction

over the Declaratory Judgment action and to remand the case to the Court of Common Pleas of

Allegheny County. Defendant has responded and the motion is now before the Court.




1
    Defendants contend that removal is based upon the Court’s nondiscretionary, original,
diversity jurisdiction because Plaintiff’s Complaint “expressly alleges a ‘breach of contract’
claim relative to first party property coverages that seeks money damages.” Having read the
Complaint and Amended Complaint, the Court finds that Plaintiff seeks solely declaratory relief.
Case 3:20-cv-06772-FLW-TJB
        Case 2:20-cv-00999-DSC
                            Document
                                Document
                                     22 Filed
                                         17 Filed
                                              09/15/20
                                                  08/26/20
                                                       PagePage
                                                            7 of 29
                                                                 2 ofPageID:
                                                                      5      667


       The Act does not mandate that federal district courts exercise jurisdiction over every

declaratory judgment action. See State Auto. Ins. Companies v. Summy, 234 F.3d 131, 133 (3d

Cir. 2000). Rather, the Act provides that:

       In a case of actual controversy within its jurisdiction, . . . any court of the United
       States, upon the filing of an appropriate pleading, may declare the rights and
       other legal relations of any interested party seeking such declaration, whether or
       not further relief is or could be sought. Any such declaration shall have the force
       and effect of a final judgment or decree and shall be reviewable as such.

28 U.S.C. § 2201(a) (emphasis added). “The Supreme Court has long held that this confers

discretionary, rather than compulsory, jurisdiction upon federal courts.” Reifer v. Westport Ins.

Corp., 751 F.3d 129, 134 (3d Cir. 2014)(quoting Brillhart v. Excess Ins. Co. of Am., 316 U.S.

491, 494, 62 S. Ct. 1173, 86 L. Ed. 1620 (1942)). The Act, therefore, contemplates that district

courts will exercise discretion in determining whether to entertain such actions.

       Nonetheless, although the Act confers on district courts a “unique and substantial

discretion,” the exercise of that discretion must be “sound and reasoned.” Reifer v. Westport Ins.

Corp., 751 F.3d at 139. The Act is commonly invoked by insurance companies “to seek a

declaratory judgment on a purely state law matter” in federal court based on diversity subject

matter jurisdiction. Id. at 141. In response to such cases, the Court of Appeals for the Third

Circuit has previously observed that “[t]he desire of insurance companies and their insureds to

receive declarations in federal court on matters of purely state law has no special call on the

federal forum.” State Auto Ins. Cos. v. Summy, 234 F.3d at 136. Consequently, it became

common practice for district courts “to decline to exercise jurisdiction over declaratory judgment

actions, involving an insurance company, that are solely brought on diversity, and have no

federal question or interest.” Reifer v. Westport Ins. Corp., 751 F.3d at 142. This principle is

especially relevant because the interest of a state “in resolving its own law must not be given


                                                  2
Case 3:20-cv-06772-FLW-TJB
        Case 2:20-cv-00999-DSC
                            Document
                                Document
                                     22 Filed
                                         17 Filed
                                              09/15/20
                                                  08/26/20
                                                       PagePage
                                                            8 of 29
                                                                 3 ofPageID:
                                                                      5      668


short shrift simply because one party or, indeed, both parties, perceive some advantage in the

federal forum.” State Auto Ins. Cos. v. Summy, 234 F.3d at 136. Moreover,

       [w]here state law is uncertain or undetermined, the proper relationship between
       federal and state courts requires district courts to “step back” and be “particularly
       reluctant” to exercise [ ] jurisdiction [under the Act]. . . . The fact that district
       courts are limited to predicting—rather than establishing—state law requires
       “serious consideration” and is “especially important in insurance coverage cases.”

Reifer v. Westport Ins. Corp., 751 F.3d at 148 (citations omitted). Further, “it is

counterproductive for a district court to entertain jurisdiction over a declaratory judgment action

that implicates unsettled questions of state law.” State Auto Ins. Cos. v. Summy, 234 F.3d at 135.

       In Reifer, the Third Circuit instructed district courts to consider a non-exhaustive list of

factors when determining whether to exercise jurisdiction over such declaratory judgment

actions, including:

       (1) the likelihood that a federal court declaration will resolve the uncertainty of
       obligation which gave rise to the controversy;

       (2) the convenience of the parties;

       (3) the public interest in settlement of the uncertainty of obligation;

       (4) the availability and relative convenience of other remedies;

       (5) a general policy of restraint when the same issues are pending in a state court;

       (6) avoidance of duplicative litigation2;

       (7) prevention of the use of the declaratory action as a method of procedural
       fencing or as a means to provide another forum in a race for res judicata; and

       (8) (in the insurance context), an inherent conflict of interest between an insurer’s
       duty to defend in a state court and its attempt to characterize that suit in federal
       court as falling within the scope of a policy exclusion.

Reifer v. Westport Ins. Corp., 751 F.3d at 146.


2
    In this instance, there is no parallel state action.
                                                   3
Case 3:20-cv-06772-FLW-TJB
        Case 2:20-cv-00999-DSC
                            Document
                                Document
                                     22 Filed
                                         17 Filed
                                              09/15/20
                                                  08/26/20
                                                       PagePage
                                                            9 of 29
                                                                 4 ofPageID:
                                                                      5      669


       The factor this Court finds to be relevant and determinative in this instance is the first

factor: “the likelihood that a federal court declaration will resolve the uncertainty of obligation

which gave rise to the controversy.” The COVID-19 pandemic, and the related governmental

orders, raises novel business insurance coverage issues under Pennsylvania law. Because such

issues have not been addressed by the Commonwealth’s highest court, any declaration of this

Court as to the parties’ rights under the insurance policy would be predicting how Pennsylvania

courts would decide the COVID-19 coverage issues with little or no persuasive authority from

the Pennsylvania state courts. See Reifer v. Westport Ins. Corp., 751 F.3d at 148. Therefore, this

Court will decline to exercise its jurisdiction under the Act and remand this action to the Court of

Common Pleas of Allegheny County.

       Accordingly,

                                         ORDER OF COURT

       AND NOW, this 26th day of August, 2020, upon consideration of the Motion to Remand

(Document No. 6) filed on behalf of Plaintiff, Umami Pittsburgh, LLC, Defendant’s response

thereto, and the briefs filed in support thereof, in accordance with the Memorandum filed

herewith,

       IT IS HEREBY ORDERED that the Motion to Remand is GRANTED and this matter

shall be REMANDED to the Court of Common Pleas of Allegheny County, forthwith.

       IT IS FURTHER ORDERED that the Clerk of Courts mark this case CLOSED and

serve a certified copy of this Order on the Prothonotary for the Court of Common Pleas of

Allegheny County, forthwith.

                                               s/ DAVID STEWART CERCONE
                                               David Stewart Cercone
                                               Senior United States District Judge

cc:    James C. Haggerty, Esquire
                                                  4
Case 3:20-cv-06772-FLW-TJB
         Case 2:20-cv-00999-DSC
                             Document
                                 Document
                                      22 Filed
                                          17 Filed
                                               09/15/20
                                                    08/26/20
                                                         Page Page
                                                              10 of 529ofPageID:
                                                                          5      670


       John P. Goodrich, Esquire
       Jonathan Shub, Esquire
       Scott B. Cooper, Esquire
       Matthew A. Meyers, Esquire


       (Via CM/ECF Electronic Mail)




                                         5
Case 3:20-cv-06772-FLW-TJB Document 22 Filed 09/15/20 Page 11 of 29 PageID: 671




                    EXHIBIT B
  Case 3:20-cv-06772-FLW-TJB Document 22 Filed 09/15/20 Page 12 of 29 PageID: 672
Greg Prosmushkin, P.C. v. Hanover Insurance Group, Slip Copy (2020)




                                                                   II. Factual Background
                  2020 WL 4735498
    Only the Westlaw citation is currently available.
    United States District Court, E.D. Pennsylvania.             A. The Parties and the Policy

                                                                 Plaintiff Greg Prosmushkin, P.C. is a law firm with offices
             GREG PROSMUSHKIN,
                                                                 located in Philadelphia, Pennsylvania (Mot. Remand Ex. A
          P.C.; Greg Prosmushkin; and,                           ¶ 1, ECF No. 5-4.) Plaintiffs Greg Prosmushkin and Irina
          Irina Prosmushkin, Plaintiffs,                         Prosmushkin are co-owners of the law firm. (Mot. Remand
                                                                 Ex. A ¶ 2, ECF No. 5-4.) Defendant Hanover is an insurer
                     v.
                                                                 with a principal place of business in Massachusetts. (Mot.
          The HANOVER INSURANCE                                  Remand Ex. A ¶ 3.) On or about January 20, 2020, Plaintiffs
              GROUP, Defendant.                                  and Defendant entered into an insurance contract effective
                                                                 through January 20, 2021. (Def. Countercl. ¶ 17, ECF No.
                CIVIL ACTION NO. 20-2561                         4.) The policy provides coverage for, among other things,
                            |                                    “Business Income Losses” and “Extra Expenses.” (Mot.
                    Filed 08/14/2020                             Remand A ¶¶ 4-8.) The policy also contains an exclusion for
                                                                 losses due to viruses or bacteria. (Def. Countercl. ¶ 26, Pls.’
Attorneys and Law Firms                                          Resp. Def. Countercl. ¶ 37.)

Greg Prosmushkin, Law Offices of Greg Prosmushkin,
Philadelphia, PA, for Plaintiffs.
                                                                 B. The COVID-19 Pandemic and Related Losses
Greg Prosmushkin, Philadelphia, PA, pro se.
                                                                 Plaintiffs claim they suffered losses from a reduction in
Christopher M. Jacobs, Henry M. Sneath, Houston Harbaugh         business due to the COVID-19 pandemic, as well as losses
PC, Pittsburgh, PA, for Defendant.                               from additional expenses incurred from having to disinfect
                                                                 their offices. (Mot. Remand ¶ 1.) Plaintiffs further claim their
                                                                 business was impacted by public health guidelines as well as
MEMORANDUM                                                       state and local government orders. (Mot. Remand ¶ 1.)

JONES, II, J.                                                    The CDC has issued various guidelines that limit the number
                                                                 of people in gatherings, with its most strict guidelines
   I. Introduction
                                                                 recommending against gatherings of 10 or more people.
 *1 Plaintiffs commenced this Declaratory Judgment action
                                                                 (Mot. Remand Ex. A ¶ 13.) Much is still unknown about
in the Philadelphia Court of Common Pleas on May 6, 2020,
                                                                 the pathogen that causes COVID-19, but scientific evidence
seeking a determination that Defendant Hanover Insurance
                                                                 suggests the virus can live for up to 28 days on surfaces of
Group1 is responsible under an insurance policy entered into     objects or materials. (Mot. Remand Ex. A ¶ 14.) As a result
by Plaintiffs and Defendant on January 20, 2020, for losses      of the pandemic, officials at the state level in Pennsylvania,
Plaintiffs sustained as a result of the COVID-19 pandemic. On    as well as at the local level in Philadelphia, took a number of
June 1, 2020, Defendant removed the action to federal court      steps to attempt to slow the spread of the virus.
under 28 U.S.C. § 1441. Pursuant to 28 U.S.C. § 1332, this
Court has original jurisdiction over the controversy because     On March 6, 2020, Pennsylvania Governor Tom Wolf issued
the parties are diverse. Plaintiff filed the instant Motion on   the first governmental acknowledgment of the crisis in
June 11, 2020, seeking remand to the Philadelphia Court of       Pennsylvania with a Proclamation of Disaster Emergency.
Common Pleas pursuant to the discretion afforded to this         (Mot. Remand Ex. A ¶ 16.) Ten days later, Philadelphia
court by the Declaratory Judgment Act, 28 U.S.C. § 2201(a).      Mayor Jim Kenney announced the closure of “non-essential
For the reasons set forth below, Plaintiffs’ Motion shall be     businesses,” including law firms such as Plaintiffs’, and
granted.                                                         eventually completely prohibited their operation on March
                                                                 22, 2020. (Mot. Remand Ex. A ¶¶ 17, 19.) Governor Wolf



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           1
  Case 3:20-cv-06772-FLW-TJB Document 22 Filed 09/15/20 Page 13 of 29 PageID: 673
Greg Prosmushkin, P.C. v. Hanover Insurance Group, Slip Copy (2020)


subsequently ordered “non-life sustaining businesses,” such       seeking declaratory judgment contains a legal claim that is
as Plaintiffs’ law firm, to close their physical premises.        independent, the district court has a “virtually unflagging
(Mot. Remand Ex. A ¶ 18.) Governor Wolf then issued a             obligation” to hear those claims, subject to the presence of
stay-at-home order for Philadelphia County (among other           “exceptional circumstances.” Id. at 229 (quoting Colo. River
Pennsylvania counties) on March 23, 2020, which he                Water Conservation Dist. v. U.S., 424 U.S. 800, 814, 96 S.Ct.
extended to the entire state on April 1, 2020. (Mot. Remand       1236, 47 L.Ed.2d 483 (1976)).
Ex. A ¶¶ 20, 21.)
                                                                  Where an action seeking declaratory relief does not contain
 *2 Plaintiffs claim their losses stem from the necessary         an independent claim seeking legal relief, the discretion of
suspension of their in-person operations due to the orders        the district court is broader. District courts must weigh a
of Governor Wolf and Mayor Kenney. (Mot. Remand Ex.               number of factors in deciding whether or not to exercise
A ¶¶ 31, 34.) They also claim losses due generally to             their jurisdiction over a case seeking declaratory judgment.
the COVID-19 Pandemic. (Mot. Remand Ex. A ¶ 31, 34.)              One such consideration is “practicality and wise judicial
Plaintiffs submitted a claim to Defendant on March 30, 2020,      administration.” State Auto Ins. Cos. v. Summy, 234 F. 3d
for losses beginning on March 17, 2020. (Mot. Remand Ex.          131, 134 (3d Cir. 2000). Courts must also consider the proper
A ¶ 32.) On April 1, 2020, Defendant responded to the claim       relationship between federal and state courts, the likelihood
by advising Plaintiffs that no coverage was available for their   that a federal court will be able to resolve the uncertainty of
losses. (Pls.’ Resp. Def. Countercl. ¶¶ 15, 16.) Plaintiffs now   obligation that gave rise to the controversy, and the public
seek a declaration stating that coverage is available from        interest in settlement of the uncertainty of obligation, among
Defendant to Plaintiff for these losses under the insurance       other factors. Reifer v. Westport Ins. Corp., 751 F. 3d 129, 141
policy.                                                           (3d Cir. 2014). Where the action presents novel, unsettled,
                                                                  and/or complex issues of state law, district courts should be
                                                                  particularly reluctant to exercise their jurisdiction. Id. “The
   III. Legal Standard                                            fact that district courts are limited to predicting, rather than
The Declaratory Judgment Act (hereinafter “DJA”) states           establishing state law requires serious consideration.” Id. at
that federal courts “may declare the rights and other legal       148.
relations of any interested part seeking such declaration.”
28 U.S.C. 2201(a). Declaratory judgment is an appropriate
remedy when it will terminate the controversy giving rise            IV. Discussion
to the proceeding. However, the DJA grants discretion to          For purposes of the instant Motion, this Court must first
federal district courts, who have “no compulsion” to exercise     determine whether the DJA applies to this action. If it does,
their jurisdiction over cases seeking declaratory judgment.       the court must then determine whether or not to exercise its
Brillhart v. Excess Ins. Co., 316 U.S. 491, 494, 62 S.Ct. 1173,   jurisdiction pursuant to the DJA. Upon doing so, this Court
86 L.Ed. 1620 (1942); see also Wilton v. Seven Falls Co.,         concludes that the DJA does in fact apply to the present case,
515 U.S. 277, 282, 115 S.Ct. 2137, 132 L.Ed.2d 214 (1995)         and that the court should exercise its discretion under the DJA
(“District courts possess discretion in determining whether       to remand the matter back to the Philadelphia County Court
and when to entertain an action under the DJA.”).                 of Common Pleas.

Declaratory judgments are intended to “define the legal rights
and obligations of the parties in anticipation of some future
                                                                  A. Applicability of the DJA
conduct” and are not meant to “simply proclaim that one party
is liable to another.” Andela v. Admin. Office of U.S. Courts,     *3 The DJA states that courts “may declare the rights and
569 F. App'x 80, 83 (3d Cir. 2014). The Third Circuit has         other legal relations of any interested party seeking such
adopted the “independent claim” test to determine whether         declaration, whether or not further relief is or could be
an action seeking declaratory relief may be separated from        sought.” 28 U.S.C. § 2201 (emphasis added). Furthermore,
a claim for legal relief. Rarick v. Federated Serv. Ins. Co.,     Federal Rule of Civil Procedure 57 states that “the existence
852 F. 3d 223 (3d Cir. 2017). Rarick defines an independent       of another adequate remedy does not preclude a declaratory
claim as one which is “alone sufficient to invoke the court's     judgment that is otherwise appropriate.” Fed.R.Civ.P. 57.
subject matter jurisdiction and can be adjudicated without        Defendant claims Plaintiffs’ action is in truth seeking legal,
the requested declaratory relief.” Id. at 228. If a Complaint


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
  Case 3:20-cv-06772-FLW-TJB Document 22 Filed 09/15/20 Page 14 of 29 PageID: 674
Greg Prosmushkin, P.C. v. Hanover Insurance Group, Slip Copy (2020)


rather than declaratory judgment. While Plaintiffs’ Complaint
contains factual allegations that could potentially amount          Defendant also relies on Andela's assertion that declaratory
to breach of contract, Plaintiffs do not bring a parallel           judgments are meant to be in anticipation of some future
breach of contract claim. The Third Circuit warns of legal          conduct. Andela, 569 F. App'x at 83. However, this also does
claims that “masquerade as a declaratory judgment” in               not render the DJA inapplicable to this case. While some
order to activate discretionary jurisdiction. Reifer at 137,.       past conduct of Defendant is implicated in the Complaint
However, Plaintiffs’ action is broader than Defendant's April       in the form of its April 1, 2020 denial of Plaintiffs’
1, 2020 denial. Rather than alleging Defendant's denial was         claim, there is present and future conduct that would be
a breach of contract, Plaintiffs are seeking a more general         impacted by a declaratory judgment in this case as well.
declaration regarding their losses under an ongoing insurance       The insurance policy is ongoing through January 20, 2021,
policy caused by an ongoing pandemic. An action seeking             and the COVID-19 pandemic is, unfortunately, still ongoing.
declaratory judgment which would necessarily implicate              The restrictions mentioned in Plaintiffs’ Complaint have
payment by an insurer if the court finds that liability exists,     certainly been lessened or in some cases lifted completely,
does not automatically convert to a legal claim. Id. at 136. To     but COVID-19 continues to spread nationwide, including
use an example from this case, a legal claim “masquerading”         Pennsylvania. It is entirely possible that restrictions similar
as a declaratory claim would be one where Plaintiffs narrowly       to those in Plaintiffs’ Complaint will be reinstated by
seek a declaration as to whether the April 1, 2020 denial           Pennsylvania and/or the City of Philadelphia while Plaintiffs
by Defendant was proper. This would be a case which                 are still insured by Defendant. Even if they are not, the
would have very obvious and specific damages attached to a          pandemic and the public health orders certainly continued
declaration in Plaintiffs’ favor, and as such, declaratory relief   past Defendant's April 1, 2020 denial of Plaintiffs’ claim
would be indistinguishable from legal relief. However, in this      and past Plaintiffs’ May 6, 2020 filing of their Complaint.
case, a broader declaration is sought by Plaintiffs regarding       Furthermore, a declaration that the language of this policy
the rights and obligations of the parties for the entire duration   does or does not cover Plaintiffs for their losses from
of the insurance policy, as it continues to run simultaneously      the COVID-19 pandemic could influence both Plaintiffs’
with the COVID-19 pandemic.                                         and Defendant's decision-making and negotiations for future
                                                                    insurance policies in the event this pandemic continues after
To further illustrate Reifer’s idea of a legal claim                the policy expires, or indeed, if we have the misfortune of
masquerading as a declaratory claim, there are some recent          having to face another pandemic of this magnitude in the
decisions from this district in which such was the case.            future.
In these cases, the insured brought a claim for declaratory
judgment, as well as a claim for breach of contract. These           *4 Plaintiffs’ Complaint references damages from “the
parallel claims were based on the same fact pattern and             presence of COVID-19,” and claims losses beginning on
revolved around a denial of coverage for an incident entirely       March 16, 2020, but does not specify an end date for
in the past (in both cases, a vehicle accident). The court noted    damages. (Mot. Remand Ex. A ¶¶ 23, 32). Paragraph 34 of
in Butta v. GEICO Cas. Co., that “courts generally decline          the Complaint states Plaintiffs are seeking a declaration that
granting declaratory relief when the claim for declaratory          “Defendant is obligated to pay Plaintiffs due to ... losses ...
judgment is entirely duplicative of another claim in the cause      attributable to the COVID-19 pandemic during the covered
of action.” Butta, 400 F. Supp. 3d 225, 233 (E.D. Pa. Sept.         policy period.” (Mot. Remand Ex. A ¶ 34) (emphasis added).
10, 2019) (emphasis added). This was reaffirmed by the court        While some of those losses certainly accrued before this
in LM Gen. Ins. Co. v. Lebrun, ––– F.Supp.3d ––––, ––––,            action was filed, it is indisputable that the pandemic continued
2020 WL 3574514, at *11 (E.D. Pa. July 1, 2020). These cases        past Plaintiff's filing on May 6, 2020, that the pandemic is still
demonstrate that when declaratory claims are redundant with         ongoing, and that the covered policy period is still ongoing.
parallel claims for legal relief, the declaratory claims should
be dismissed and the court should proceed on the legal claims.      Plaintiffs’ action does not contain a parallel claim for breach
However, there is no parallel claim here. Defendant cannot          of contract. That Plaintiffs could seek an action for breach
create a cause of action from the fact pattern on behalf of         of contract (or make any other plausible claim) does not
Plaintiffs in order to avoid application of the DJA, just as        make declaratory judgment inappropriate, as provided for
Plaintiffs could not add a declaratory claim to a breach of         by the text of the DJA itself. 28 U.S.C. § 2201(a) (“[A]ny
contract action to ensure application of the DJA.                   court of the United States ... may declare the rights and



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                3
  Case 3:20-cv-06772-FLW-TJB Document 22 Filed 09/15/20 Page 15 of 29 PageID: 675
Greg Prosmushkin, P.C. v. Hanover Insurance Group, Slip Copy (2020)


other legal relations of any interested party seeking such          This Court must therefore weigh the public policy interest of
declaration, whether or not further relief is or could be           remanding the present case to state court, against the interests
sought.”) (emphasis added). Given that the DJA allows for           of Defendant to be heard in a federal forum. The Third Circuit
declaratory judgments regardless of whether further action is       itself notes that “the desire of insurance companies and their
or could be sought, and that a declaration of rights and legal      insureds to receive declarations in federal court on matters
obligations in this case does implicate some future conduct in      of purely state law has no special call on the federal forum.”
addition to past conduct, the DJA is applicable in this case.       Summy, 234 F. 3d at 136. The novel, complex, and unsettled
This Court therefore has discretion over whether to hear this       state law issues implicated in this case are of obvious
case or remand it to the Philadelphia Court of Common Pleas.        gravity, weighing heavily towards remand. Combined with
                                                                    the relatively weak interest of Defendant to be heard on this
                                                                    state law claim in a federal forum, under the “independent
                                                                    claim” test, it is appropriate—and indeed necessary—for this
B. Appropriateness of Exercising Discretion
                                                                    Court to remand this action to Pennsylvania state court.
The DJA confers discretion on this Court by providing it
“may” declare the rights and other legal relations of parties. 28    *5 Of course, the independent claims test is not even
U.S.C. § 2201(a). The Supreme Court confirms this discretion        implicated here, despite Defendant's arguments to the
                                                                    contrary. Plaintiffs have not brought a claim for any legal
exists in Brillhart and Wilton.2 In the Third Circuit, cases
                                                                    relief, and as such, this Court is not bound to the independent
seeking declaratory judgment fall into two categories: those
                                                                    claims test. The court's discretion in deciding whether to hear
with independent legal claims and those without. Rarick, 852
                                                                    this case or remand it to state court is therefore broader.
F. 3d at 223. Those cases which contain independent legal
claims, carry a “virtually unflagging obligation” for district
                                                                    Reifer issues clear guidance on exercising jurisdiction over
courts to exercise their jurisdiction. Id. at 229. Declaratory
                                                                    declaratory cases that do not contain independent claims.
judgment actions without independent legal claims attached
                                                                    Specifically, Reifer states that “the proper relationship
confer broader discretion on district courts in deciding
                                                                    between state and federal courts requires district courts to step
whether to exercise their jurisdiction under the DJA. Id.
                                                                    back” to allow state courts to settle their own unsettled law.
                                                                    Reifer, 751 F. 3d at 141. This Court must also consider the
While Plaintiffs’ Complaint does not contain a claim for
                                                                    likelihood that it can resolve the uncertainty of obligation at
legal relief, Defendant argues said Complaint alleges all
                                                                    issue here, as well as the public's interest in the settlement
of the elements for breach of contract, thereby creating a
de facto independent claim. (Def. Resp. Br. 5.) Granting            of the uncertainty of obligation.3 Id. In diversity cases such
this premise for just a moment, a quick analysis under the          as this, federal courts must apply state law. Where the state
“independent claims” test reveals that a decision to remand         law issue(s) being presented are novel, federal courts are
this case would nevertheless be appropriate. While Rarick           tasked with having to predict how state courts would decide
notes a “virtually unflagging obligation” for district courts       the issue(s). Given the novelty of the state law issue of
to hear declaratory judgment cases containing independent           insurance coverage for losses resulting from the COVID-19
claims for legal relief, the Third Circuit notes the obligation     pandemic, the Pennsylvania state courts are clearly better
is subject to an “exceptional circumstances” analysis. Rarick       equipped to settle the uncertainty of obligation, and it is in
at 229,. The “exceptional circumstances” test is derived from       the public's interest for them to do so. As such, this Court
Colo. River Water Conservation Dist. v. U.S., 424 U.S. 800,         must therefore step back and allow Pennsylvania state courts
814, 96 S.Ct. 1236, 47 L.Ed.2d 483 (1976). Colorado. River          to resolve the uncertainty. While federal courts are sometimes
provides that exceptional circumstances exist where “the            compelled to predict state law, it is often by reason of original
order to the parties to [remand] to the state court would clearly   jurisdiction and a lack of discretion to remand. Here, this
serve an important countervailing interest.” Id. Colorado           Court does have a choice to decline to predict as-of-yet
River further notes that remand to state court is appropriate       unestablished state law and instead allow Pennsylvania to
“where there have been presented difficult questions of state       establish that law for itself. As to Reifer’s concern regarding
law bearing on policy problems of substantial public import         public interest, there is a clear and strong public interest
whose importance transcends the case then at bar.” Id.              that the uncertainty of obligation in this case be resolved.
                                                                    Insurance liability related to the COVID-19 pandemic is
                                                                    likely to be the subject of a significant number of cases in



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
    Case 3:20-cv-06772-FLW-TJB Document 22 Filed 09/15/20 Page 16 of 29 PageID: 676
Greg Prosmushkin, P.C. v. Hanover Insurance Group, Slip Copy (2020)



Pennsylvania state court. Furthermore, clarifying whether or       Wilton, 515 U.S. at 288, 115 S.Ct. 2137. It is neither practical
not certain language in insurance policies creates coverage for    nor wise for this Court to attempt to predict how Pennsylvania
losses due to COVID-19 will impact a significant portion of        would decide this novel and complex issue of state law when
the population operating businesses of all kinds throughout        the discretion exists to allow Pennsylvania4 courts to address
the Commonwealth.                                                  the matter for themselves.

In sum, Plaintiffs present no independent claim for legal
                                                                     V. Conclusion
relief in their Complaint. Assuming arguendo they had, the
                                                                    *6 For the reasons set forth herein, Plaintiffs’ Motion to
circumstances of the ongoing COVID-19 pandemic may
                                                                   Remand this action to the Philadelphia Court of Common
clearly be considered “exceptional” under Colorado River,
                                                                   Pleas shall be granted.
thereby necessitating remand to state court. The issues of state
law presented in Plaintiffs’ action are novel, complex, and
                                                                   An appropriate Order follows.
exceedingly important, creating a compelling public policy
interest for these claims to be allowed to be decided by
Pennsylvania courts. The Supreme Court in Wilton advises           All Citations
us to consider “practicality and wise judicial administration”
in deciding whether to exercise jurisdiction under the DJA.        Slip Copy, 2020 WL 4735498


Footnotes
1      Hanover Insurance Company and Citizens Insurance Company of America are incorrectly identified as “The Hanover
       Insurance Group” in the Complaint and are referred to here as such for convenience.
2      See supra § III.
3      There are other Reifer factors, including the convenience of the parties, the availability and relative convenience of other
       remedies, and a policy of restraint when the same issues are pending in state court. Reifer, 751 F. 3d at 140. Assessment
       of these factors reveals that they push neither in favor of nor against exercising discretion.
4      This Court notes that Defendant brings a counterclaim seeking declaratory judgment on their rights and obligations
       regarding Plaintiffs’ New Jersey office, in addition to their Pennsylvania office. New Jersey was among the hardest-hit
       states in the nation by COVID-19 and as such, their interest in deciding their own state law on this matter is similarly
       strong. Defendant's counterclaim will therefore be dismissed without prejudice so that this matter may be brought in state
       court if either party so chooses.


End of Document                                                       © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                  Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
Case 3:20-cv-06772-FLW-TJB Document 22 Filed 09/15/20 Page 17 of 29 PageID: 677




                    EXHIBIT C
  Case 3:20-cv-06772-FLW-TJB Document 22 Filed 09/15/20 Page 18 of 29 PageID: 678
Dianoia's Eatery, LLC v. Motorists Mutual Insurance Company, Slip Copy (2020)
2020 WL 5051459

                                                                  Circuit in Reifer v. Westport Ins. Corp., 751 F.3d 129, 134 n.4
                                                                  (3d Cir. 2014) and the second Order, Docket No. 5 (W.D. Pa.
                  2020 WL 5051459
                                                                  May 27, 2020), which dismissed an amended and renewed
   Only the Westlaw citation is currently available.
                                                                  notice of removal for lack of jurisdiction under 28 U.S.C. §
   United States District Court, W.D. Pennsylvania.
                                                                  1447(d) given that the case had been remanded to the state
                                                                  court and once again commented that it would decline to
       DIANOIA'S EATERY, LLC, d/b/a
                                                                  exercise subject matter jurisdiction under the DJA and the
    Dianoia's and Pizzeria Davide, Plaintiff,                     Third Circuit's decision in Rarick v. Federated Serv. Ins. Co.,
                       v.                                         852 F.3d 223, 229 (3d Cir. 2017), and the Court further finding
                                                                  that Defendant's third attempt to remove this matter fares no
          MOTORISTS MUTUAL
                                                                  better such that the Court will decline to exercise subject
     INSURANCE COMPANY, Defendant.                                matter jurisdiction under the DJA for the reasons previously
                                                                  expressed, and that this Court's rationale is enhanced by
                   Civil Action No. 20-787                        the highly persuasive recent decisions in Umami Pittsburgh,
                               |                                  LLC d/b/a Umami v. Motorists Commercial Mutual Insurance
                     Filed 08/27/2020                             Company, Civil Case No. 2:20-cv-999, (W.D. Pa. Aug. 26,
                                                                  2020) (Cercone, J.), and Greg Prosmushkin, P.C. et al. v. the
Attorneys and Law Firms
                                                                  Hanover Insurance Group, Civ. A. No. 20-2561, 2020 WL
James C. Haggerty, Haggerty, Goldberg, Schleifer &                4735498 (W.D. Pa. Aug. 14, 2020) (Jones, J.), remanding
Kupersmith, Philadelphia, PA, John P. Goodrich, Goodrich          cases under similar facts and circumstances,
& Associates, P.C., Pittsburgh, PA, Jonathan Shub, Shub
Law Firm LLC, Haddonfield, NJ, Scott B. Cooper, Schmidt           ACCORDINGLY, IT IS HEREBY ORDERED that Plaintiff's
Kramer PC, Harrisburg, PA, for Plaintiff.                         Motion to Remand [8] is GRANTED and this matter is
                                                                  REMANDED to the Court of Common Pleas of Allegheny
Matthew A. Meyers, Robert E. Dapper, Jr., Taylor M. Wantz,        County, forthwith;
Burns White LLC, Pittsburgh, PA, for Defendant.
                                                                  IT IS FURTHER ORDERED that the Clerk of Court shall
                                                                  mark this case CLOSED and serve a certified copy of this
ORDER OF COURT                                                    Order on the Prothonotary for the Court of Common Pleas of
                                                                  Allegheny County, forthwith.
Nora Barry Fischer, Senior U.S. District Judge
                                                                  In so holding, the Court notes that “[f]ederal courts are courts
 *1 AND NOW, this 27th day of August, 2020, upon                  of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co.
consideration of Plaintiff Dianoia's Eatery, LLC's Motion         of Am., 511 U.S. 375, 377, 114 S.Ct. 1673, 128 L.Ed.2d 391
to Remand this declaratory judgment action seeking a              (1994). The DJA expressly provides that courts “may declare
declaration of coverage against Defendant Motorists Mutual        the rights and other legal relations of any interested party
Insurance Company for losses sustained due to COVID-19            seeking such declaration.” 28 U.S.C. § 2201(a) (emphasis
pandemic shutdown orders, (Docket No. 8), Defendant's             added). Although this case was “originally brought in state
Response and Brief in Opposition, (Docket Nos. 10, 11),           court under Pennsylvania law, the question of whether to
Plaintiff's Reply, (Docket No. 13), Defendant's Sur-Reply,        exercise federal jurisdiction to adjudicate the controversy
(Docket No. 15), the notices of supplemental authority filed      [becomes] a procedural issue under federal law.” Reifer
by the parties, (Docket Nos. 16, 17, 18), the prior Orders        v. Westport Ins. Corp., 751 F.3d 129, 134 n.4 (3d Cir.
of this Court entered in Dianoia's Eatery, LLC v. Motorists       2014) (citations omitted). This Court may decline to exercise
Mutual Insurance Company, Civ. A. No. 20-706, the first of        jurisdiction under the DJA in situations such as this case
which, Docket No. 3 (W.D. Pa. May 19, 2020), remanded this        when there is not a parallel state action after weighing factors
case pursuant to 28 U.S.C. § 1447(c) for lack of subject matter   set forth by the Third Circuit “bearing on the usefulness of
jurisdiction and noted in the alternative that the Court would    the declaratory judgment remedy.” Kelly v. Maxum Specialty
decline to exercise jurisdiction over such action under the       Ins. Group, 868 F.3d 274, 282 (3d Cir. 2017). The Court
Declaratory Judgment Act, 28 U.S.C. § 2201 et seq. (“DJA”)
after analyzing the relevant factors set forth by the Third


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
  Case 3:20-cv-06772-FLW-TJB Document 22 Filed 09/15/20 Page 19 of 29 PageID: 679
Dianoia's Eatery, LLC v. Motorists Mutual Insurance Company, Slip Copy (2020)
2020 WL 5051459

of Appeals has held that the following factors should be           test set forth in Rarick v. Federated Serv. Ins. Co., 852 F.3d
considered, to the extent they are relevant:                       223, 229 (3d Cir. 2017) should result in this Court maintaining
                                                                   its virtually unflagging obligation to retain jurisdiction over
   *2 1) the likelihood that a federal court declaration will      this action. The Court disagrees because Plaintiff's single-
  resolve the uncertainty of obligation which gave rise to the     count declaratory judgment action simply does not state a
  controversy;                                                     breach of contract action against Defendant seeking damages.
                                                                   As in Prosmushkin and Umami, Defendant's attempt to
  2) the convenience of the parties;
                                                                   recharacterize Plaintiff's complaint is unavailing. To this end,
  3) the public interest in settlement of the uncertainty of       as Judge Jones explained:
  obligation;
                                                                      Defendant claims Plaintiffs’ action is in truth seeking
  4) the availability and relative convenience of other               legal, rather than declaratory judgment. While Plaintiffs’
  remedies;                                                           Complaint contains factual allegations that could
                                                                      potentially amount to breach of contract, Plaintiffs do
  5) a general policy of restraint when the same issues are           not bring a parallel breach of contract claim. The Third
  pending in state court;                                             Circuit warns of legal claims that “masquerade as a
                                                                      declaratory judgment” in order to activate discretionary
  6) avoidance of duplicative litigation;
                                                                      jurisdiction. Reifer at 137. However, Plaintiffs’ action is
  7) prevention of the use of the declaratory action as a             broader than Defendant's April 1, 2020 denial. Rather
  method of procedural fencing or as a means to provide               than alleging Defendant's denial was a breach of contract,
  another forum in a race for res judicata; and                       Plaintiffs are seeking a more general declaration regarding
                                                                      their losses under an ongoing insurance policy caused
  8) in the insurance context, an inherent conflict of interest       by an ongoing pandemic. An action seeking declaratory
  between an insurers' duty to defend in a state court and its        judgment which would necessarily implicate payment by
  attempt to characterize that suit in federal court as falling       an insurer if the court finds that liability exists, does not
  within the scope of a policy exclusion.                             automatically convert to a legal claim. Id. at 136. To use
Reifer, 751 F.3d at 146. The Court of Appeals continued:              an example from this case, a legal claim “masquerading”
                                                                      as a declaratory claim would be one where Plaintiffs
  [w]here state law is uncertain or undetermined, the proper          narrowly seek a declaration as to whether the April 1,
  relationship between federal and state courts requires              2020 denial by Defendant was proper. This would be a
  district courts to “step back” and be “particularly reluctant”      case which would have very obvious and specific damages
  to exercise DJA jurisdiction. [State Auto Ins. Cos. v.              attached to a declaration in Plaintiffs’ favor, and as such,
  Summy, 234 F.3d 131, 135-36 (3d Cir. 2000)] (“[T]he                 declaratory relief would be indistinguishable from legal
  state's interest in resolving its own law must not be given         relief. However, in this case, a broader declaration is sought
  short shrift simply because one party or, indeed, both              by Plaintiffs regarding the rights and obligations of the
  parties, perceive some advantage in the federal forum.”).           parties for the entire duration of the insurance policy, as
  The fact that district courts are limited to predicting             it continues to run simultaneously with the COVID-19
  —rather than establishing—state law requires “serious               pandemic.
  consideration” and is “especially important in insurance          *3 Prosmushkin, 2020 WL 4735498, at *3 (E.D. Pa. Aug.
  coverage cases.” Id. at 135.                                     14, 2020); see also Umami, at 1 (“Defendants contend that
Reifer, 751 F.3d at 148. Further, “it is counterproductive for     removal is based upon the Court's nondiscretionary, original,
a district court to entertain jurisdiction over a declaratory      diversity jurisdiction because Plaintiff's Complaint ‘expressly
judgment action that implicates unsettled questions of state       alleges a ‘breach of contract’ claim relative to first party
law.” Summy, 234 F.3d at 135.                                      property coverages that seeks money damages.” Having read
                                                                   the Complaint and Amended Complaint, the Court finds that
At the outset, Defendant contends that the Court lacks             Plaintiff seeks solely declaratory relief.”).
discretion to decline jurisdiction under the DJA because
Plaintiff's Complaint is truly a hybrid action seeking both        The same is true here because Plaintiff's Complaint seeks a
damages for breach of contract and a declaration of coverage.      declaration that Plaintiff “is entitled to coverage for losses,
Defendant reasons that application of the independent claims       damages, and expenses caused by the COVID-19 pandemic


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
  Case 3:20-cv-06772-FLW-TJB Document 22 Filed 09/15/20 Page 20 of 29 PageID: 680
Dianoia's Eatery, LLC v. Motorists Mutual Insurance Company, Slip Copy (2020)
2020 WL 5051459

and the referenced Orders from Defendants, Motorists Mutual           the COVID-19 coverage issues with little or no persuasive
Insurance Company; and (b) such other relief as the court             authority from the Pennsylvania state courts.
deems appropriate.” (Docket No. 1-1 at 9). Plaintiff is the         *4 Umami, at 4. Judge Jones further expounded on this
master of its complaint and certainly could have, but chose        rationale in Prosmushkin:
not to, pursue theories for legal relief against Defendant,
including a claim for breach of contract, bad faith insurance        Given the novelty of the state law issue of insurance
practices, among others. However, the fact that Plaintiff could      coverage for losses resulting from the COVID-19
have brought additional claims in this action does not negate        pandemic, the Pennsylvania state courts are clearly better
the Court's discretion under the DJA. See Prosmushkin, 2020          equipped to settle the uncertainty of obligation, and it is
WL 4735498, at *4 (“That Plaintiffs could seek an action for         in the public's interest for them to do so. As such, this
breach of contract (or make any other plausible claim) does          Court must therefore step back and allow Pennsylvania
not make declaratory judgment inappropriate, as provided             state courts to resolve the uncertainty. While federal courts
for by the text of the DJA itself.”); see also 28 U.S.C. §           are sometimes compelled to predict state law, it is often
2201(a) (“[A]ny court of the United States ... may declare the       by reason of original jurisdiction and a lack of discretion
rights and other legal relations of any interested party seeking     to remand. Here, this Court does have a choice to decline
such declaration, whether or not further relief is or could          to predict as-of-yet unestablished state law and instead
be sought.”) (emphasis added). Therefore, the Court rejects          allow Pennsylvania to establish that law for itself. As
Defendant's position that the Court lacks discretion to decline      to Reifer’s concern regarding public interest, there is a
jurisdiction over this matter under the DJA and will continue        clear and strong public interest that the uncertainty of
its analysis. See id.                                                obligation in this case be resolved. Insurance liability
                                                                     related to the COVID-19 pandemic is likely to be the
As this Court previously held, it has carefully considered           subject of a significant number of cases in Pennsylvania
each of the Reifer factors outlined above and concludes that         state court. Furthermore, clarifying whether or not certain
Plaintiff's Complaint raises novel insurance coverage issues         language in insurance policies creates coverage for losses
under Pennsylvania law, (i.e., business interruption, civil          due to COVID-19 will impact a significant portion of the
authority, extra expense, contamination, as well as pertinent        population operating businesses of all kinds throughout the
exclusions raised by the defense), which are best reserved           Commonwealth.
for the state court to resolve in the first instance. See e.g.,
                                                                     ...
Reifer, 751 F.3d at 148; Summy, 234 F.3d at 135. While a high
volume of these types of insurance coverage cases have been           It is neither practical nor wise for this Court to attempt
brought by policyholders and insurance companies in state             to predict how Pennsylvania would decide this novel and
and federal courts across the country, including multiple cases       complex issue of state law when the discretion exists
in this District, there is not yet a body of caselaw developed        to allow Pennsylvania courts to address the matter for
by Pennsylvania courts due to the relative recency of the             themselves.
COVID-19 pandemic. Thus, “serious consideration” must be           Promushkin, 2020 WL 4735498, at *5. This Court adopts
given to the facts that any declaration issued by this Court       the same rationale and would further add that insurance
as to the parties’ rights under the insurance policy would         coverage is a creation of state law, with policy language and
be merely predicting how Pennsylvania courts would decide          premium rates being approved by the Pennsylvania Insurance
these novel issues arising from the COVID-19 pandemic, a           Department in a highly regulated industry. Likewise, the
matter of great public concern, with little persuasive authority   shut down orders and other restrictions placed on Plaintiff's
from state courts on these issues. Reifer, 751 F.3d at 148.        business were issued by state and local authorities. Hence,
                                                                   the Commonwealth's interest in this and similar litigation is
Both Judge Cercone and Judge Jones have reasoned similarly.        paramount such that a remand to state court is the appropriate
In Umami, Judge Cercone remanded after holding that:               course in this case.

  Because such issues have not been addressed by the
                                                                   All told, the first, third, fourth and fifth Reifer factors strongly
  Commonwealth's highest court, any declaration of this
                                                                   weigh in favor of remanding this matter to state court and
  Court as to the parties’ rights under the insurance policy
                                                                   clearly outweigh the lone factor in Defendant's favor, i.e., its
  would be predicting how Pennsylvania courts would decide



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
  Case 3:20-cv-06772-FLW-TJB Document 22 Filed 09/15/20 Page 21 of 29 PageID: 681
Dianoia's Eatery, LLC v. Motorists Mutual Insurance Company, Slip Copy (2020)
2020 WL 5051459

clear preference to litigate in this federal forum, as evidenced
by its three attempts to remove this action.                       All Citations

For all of these reasons, this matter is hereby remanded to the    Slip Copy, 2020 WL 5051459
Court of Common Pleas of Allegheny County, forthwith.

End of Document                                                      © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                 Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                 4
Case 3:20-cv-06772-FLW-TJB Document 22 Filed 09/15/20 Page 22 of 29 PageID: 682




                    EXHIBIT D
  Case 3:20-cv-06772-FLW-TJB Document 22 Filed 09/15/20 Page 23 of 29 PageID: 683
Studio 417, Inc. v. Cincinnati Insurance Company, --- F.Supp.3d ---- (2020)
2020 WL 4692385

                                                                          Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955,
                                                                          167 L.Ed.2d 929 (2007)); Zink v. Lombardi, 783 F.3d 1089,
      KeyCite Yellow Flag - Negative Treatment
                                                                          1098 (8th Cir. 2015).1
Distinguished by PAPPY'S BARBER SHOPS, INC. et al., Plaintiffs, v.
FARMERS GROUP, INC. et al., Defendants. Additional Party Names:
Farmers Insurance Company, Inc., Pappy's Barber Shop Poway, Inc., Truck   The named Plaintiffs in this case are Studio 417, Inc. (“Studio
Insurance Exchange, S.D.Cal., September 11, 2020                          417”), Grand Street Dining, LLC (“Grand Street”), GSD
                  2020 WL 4692385                                         Lenexa, LLC (“GSD”), Trezomare Operating Company, LLC
    Only the Westlaw citation is currently available.                     (“Trezomare”), and V’s Restaurant, Inc. (“V’s Restaurant”)
           United States District Court, W.D.                             (collectively, the “Plaintiffs”). Studio 417 operates hair salons
             Missouri, Southern Division.                                 in the Springfield, Missouri, metropolitan area. Grand Street,
                                                                          GSD, Trezomare, and V’s Restaurant own and operate full-
        STUDIO 417, INC., et al., Plaintiffs,                             service dining restaurants in the Kansas City metropolitan
                      v.                                                  area.

         The CINCINNATI INSURANCE                                         Plaintiffs purchased “all-risk” property insurance policies
             COMPANY, Defendant.                                          (the “Policies”) from Defendant for their hair salons and
                                                                          restaurants. (Doc. #1-1, ¶ 26.) All-risk policies cover all risks
                   Case No. 20-cv-03127-SRB                               of loss except for risks that are expressly and specifically
                               |                                          excluded. The Policies include a Building and Personal
                      Signed 08/12/2020                                   Property Coverage Form and Business Income (and Extra
                                                                          Expense) Coverage Form. Defendant issued each Plaintiff a
Attorneys and Law Firms
                                                                          separate policy, and all were in effect during the applicable
Jack Thomas Hyde, Thomas A. Rottinghaus, Tyler Hudson,                    time period. The parties agree that the Policies contain the
Wagstaff & Cartmell, Jeremy M. Suhr, Brandon J.B.                         same relevant language.
Boulware, Boulware Law LLC, Todd M. Johnson, Votava
Nantz & Johnson LLC, Kansas City, MO, for Plaintiffs.                     The Policies provide that Defendant would pay for “direct
                                                                          ‘loss’ unless the ‘loss’ is excluded or limited” therein. (Doc.
Daniel G. Litchfield, Pro Hac Vice, Litchfield Cavo LLP,                  #16, ¶ 27.) A “Covered Cause of Loss” “is defined to mean
Chicago, IL, Ericka Hammett, Pro Hac Vice, Litchfield Cavo                accidental [direct] physical loss or accidental [direct] physical
LLP, Milwaukee, WI, Kelvin J. Fisher, Michael Lloyd Brown,                damage.” (Doc. #16, ¶ 31) (emphasis supplied); (Doc. #1-1,
Wallace Saunders, Overland Park, KS, for Defendant.                       pp. 24, 57.)2 The Policies do not define “physical loss” or
                                                                          “physical damage.” The Policies also “do not include, and
                                                                          are not subject to, any exclusion for losses caused by viruses
ORDER                                                                     or communicable diseases.” (Doc. #16, ¶ 13.) A loss, as
                                                                          defined above, is a prerequisite to invoke the different types of
STEPHEN R. BOUGH, UNITED STATES DISTRICT                                  coverage sought in this lawsuit. (See Doc. #21, p. 15.) These
JUDGE                                                                     coverages are set forth below.

 *1 Before the Court is Defendant The Cincinnati Insurance
                                                                          First, the Policies provide for Business Income coverage.
Company’s (“Defendant”) Motion to Dismiss. (Doc. #20.)
                                                                          Under this coverage, Defendant agreed to:
For the reasons set forth below, the motion is DENIED.
                                                                            pay for the actual loss of ‘Business Income’ ... you sustain
                                                                            due to the necessary ‘suspension’ of your ‘operations’
   I. BACKGROUND
                                                                            during the ‘period of restoration.’ The suspension must be
Because this matter comes before the Court on a
                                                                            caused by direct ‘loss’ to property at a ‘premises’ caused
motion to dismiss, the following allegations in Plaintiffs’
                                                                            by or resulting from any Covered Cause of Loss.
First Amended Class Action Complaint (the “Amended
                                                                          (Doc. #1-1, pp. 37-38.)
Complaint”) are taken as true. (Doc. #16); Ashcroft v. Iqbal,
556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)
(internal citations and quotation marks omitted) (quoting Bell


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
  Case 3:20-cv-06772-FLW-TJB Document 22 Filed 09/15/20 Page 24 of 29 PageID: 684
Studio 417, Inc. v. Cincinnati Insurance Company, --- F.Supp.3d ---- (2020)
2020 WL 4692385

Second, the Policies provide “Civil Authority” coverage. This        customers, employees, and/or other visitors to the insured
coverage applies to:                                                 properties were infected with COVID-19 and thereby infected
                                                                     the insured properties with the virus. (Doc. #1-1, ¶ 60.)
   *2 the actual loss of ‘Business Income’ sustained ‘and            Plaintiffs allege that COVID-19 “is a physical substance,”
  necessary Extra Expense’ sustained ‘caused by action               that it “live[s] on” and is “active on inert physical surfaces,”
  of civil authority that prohibits access to’ the Covered           and is “emitted into the air.” (Doc. #16, ¶¶ 47, 49-60.)
  Property when a Covered Cause of Loss causes direct                Plaintiffs further allege that the presence of COVID-19
  damage to property other than the Covered Property, the            “renders physical property in their vicinity unsafe and
  civil authority prohibits access to the area immediately           unusable,” and that they “were forced to suspend or reduce
  surrounding the damaged property, and ‘the action of               business at their covered premises.” (Doc. #1-1, ¶¶ 14, 58,
  civil authority is taken in response to dangerous physical         102.)
  conditions resulting from the damage or continuation of the
  Covered Cause of Loss that caused the damage[.]’                   In response to the COVID-19 pandemic, civil authorities in
(Doc. #16, ¶ 42.)                                                    Missouri and Kansas issued orders requiring the suspension
                                                                     of business at various establishments, including Plaintiffs’
Third, the Policies provide “Ingress and Egress” coverage.           businesses (the “Closure Orders”). The Closure Orders “have
This coverage is specified as follows:                               required and continue to require Plaintiffs to cease and/or
                                                                     significantly reduce operations at, and ... have prohibited
  We will pay for the actual loss of ‘Business Income’ you
                                                                     and continue to prohibit access to, the[ir] premises.” (Doc.
  sustain and necessary Extra Expense you sustain caused by
                                                                     #16, ¶¶ 106-107.) Plaintiffs allege that the presence of
  the prevention of existing ingress or egress at a ‘premises’
                                                                     COVID-19 and the Closure Orders caused a direct physical
  shown in the Declarations due to direct ‘loss’ by a Covered
                                                                     loss or direct physical damage to their premises “by denying
  Cause of Loss at a location contiguous to such ‘premises.’
                                                                     use of and damaging the covered property, and by causing
  However, coverage does not apply if ingress or egress from
                                                                     a necessary suspension of operations during a period of
  the ‘premises’ is prohibited by civil authority.
                                                                     restoration.” (Doc. #16, ¶¶ 102.) Plaintiffs allege that their
(Doc. #1-1, p. 95.)
                                                                     losses are covered by the Business Income, Civil Authority,
                                                                     Ingress and Egress, Dependent Property, and Sue and Labor
Fourth, the Policies provide “Dependent Property” coverage.
                                                                     coverages discussed above. (Doc. #16, ¶¶ 103-108.) Plaintiffs
This coverage applies if the insured suffers a loss of Business
                                                                     provided Defendant notice of their losses, but Defendant
Income because of a suspension of its business “caused
                                                                     denied the claims. (Doc. #16, ¶¶ 110-115.)
by direct ‘loss’ to ‘dependent property.’ ” (Doc. #1-1, pp.
63-64.) “Dependent property means property operated by
                                                                      *3 On April 27, 2020, Plaintiffs filed this lawsuit against
others whom [the insured] depend[s] on to ... deliver materials
                                                                     Defendant. The Amended Complaint asserts claims for a
or services to [the insured] ... [a]ccept [the insured’s] products
                                                                     declaratory judgment and for breach of contract based on
or services ... [and] [a]ttract customers to [the insured’s]
                                                                     Business Income coverage (Counts I, II), Extra Expense
business.” (Doc. #1-1, p. 64.)
                                                                     coverage (Counts III, IV), Dependent Property coverage
                                                                     (Counts V, VI), Civil Authority coverage (Counts VII, VIII),
Finally, the Policies provide what is commonly known as
                                                                     Extended Business Income coverage (Counts IX, X), Ingress
“Sue and Labor” coverage. In relevant part, the Policies
                                                                     and Egress coverage (Counts XI, XII), and Sue and Labor
require the insured to “take all reasonable steps to protect
                                                                     coverage (Counts XIII, XIV). The Amended Complaint also
the Covered Property from further damage,” and to keep a
                                                                     seeks class certification for 14 nationwide classes (one for
record of expenses incurred to protect the Covered Property
                                                                     each cause of action) and a Missouri Subclass that consists
for consideration in the settlement of the claim. (Doc. #1-1,
                                                                     of “all policyholders who purchased one of Defendant’s
pp. 49-50.) The Policies do not exclude or limit losses from
                                                                     policies in Missouri and were denied coverage due to
viruses, pandemics, or communicable diseases. (Doc. #16, ¶
                                                                     COVID-19.” (Doc. #16, ¶¶ 117-125; see also Doc. #21, pp.
28.)
                                                                     12-13.)
Plaintiffs seek coverage under the Policies for losses caused
                                                                     Defendant responded to the Amended Complaint by filing
by the Coronavirus (“COVID-19”) pandemic. Plaintiffs
                                                                     the pending motion to dismiss under Federal Rule of Civil
allege that over the last several months, it is likely that


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
  Case 3:20-cv-06772-FLW-TJB Document 22 Filed 09/15/20 Page 25 of 29 PageID: 685
Studio 417, Inc. v. Cincinnati Insurance Company, --- F.Supp.3d ---- (2020)
2020 WL 4692385

Procedure 12(b)(6). Defendant’s overarching argument is that         *4 “Policy terms are given the meaning which would be
the Policies provide coverage “only for income losses tied to       attached by an ordinary person of average understanding
physical damage to property, not for economic loss caused           if purchasing insurance.” Vogt v. State Farm Life Ins. Co.,
by governmental or other efforts to protect the public from         963 F.3d 753, 763 (8th Cir. 2020) (applying Missouri
disease ... the same direct physical loss requirement applies       law) (quotations omitted). When interpreting policy terms,
to all the coverages for which Plaintiffs sue.” (Doc. #21, p.       “the central issue ... is determining whether any ambiguity
8.) Even if a loss is adequately alleged, Defendant argues that     exists, which occurs where there is duplicity, indistinctness,
the Amended Complaint fails to state a claim as to each type        or uncertainty in the meaning of the words used in the
of coverage at issue. Plaintiffs oppose the motion, and the         contract.” Id. (quotations omitted). If the “insurance policies
parties’ arguments are addressed below.                             are unambiguous, they will be enforced as written absent a
                                                                    statute or public policy requiring coverage. If the language
                                                                    is ambiguous, it will be construed against the insurer.” Id.
   II. LEGAL STANDARD                                               (quotations omitted).
Rule 12(b)(6) provides that a defendant may move to dismiss
for “failure to state a claim upon which relief can be granted.”
Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a          III. DISCUSSION
complaint must contain sufficient factual matter, accepted as
true, to state a claim to relief that is plausible on its face.”       A. Plaintiffs Have Adequately Alleged a Direct
Iqbal, 556 U.S. at 678, 129 S.Ct. 1937 (quoting Twombly, 550           “Physical Loss” Under the Policies.
U.S. at 570, 127 S.Ct. 1955). “A claim has facial plausibility      Defendant’s first argument is that Plaintiffs have not
when the plaintiff pleads factual content that allows the court     adequately pled a “physical loss” as required by the Policies.
to draw the reasonable inference that the defendant is liable       (Doc. # 21, pp. 7-8, 15-16, 19-25; Doc. #37, pp. 2-10.)
for the misconduct alleged.” Ash v. Anderson Merchs., LLC,          Defendant argues that “direct physical loss requires actual,
799 F.3d 957, 960 (8th Cir. 2015) (quoting Iqbal, 556 U.S.          tangible, permanent, physical alteration of property.” (Doc.
at 678, 129 S.Ct. 1937). When deciding a motion to dismiss,         #21, p. 19) (citing cases). Defendant claims that the Policies
“[t]he factual allegations of a complaint are assumed true and      provide property insurance coverage, and “are designed to
construed in favor of the plaintiff, even if it strikes a savvy     indemnify loss or damage to property, such as in the case
judge that actual proof of those facts is improbable.” Data         of a fire or storm. [COVID-19] does not damage property;
Mfg., Inc. v. United Parcel Serv., Inc., 557 F.3d 849, 851 (8th     it hurts people.” (Doc. #21, p. 7.) According to Defendant,
Cir. 2009) (citations and quotations omitted).                      the requirement of a tangible physical loss applies to—and
                                                                    precludes—each type of coverage sought in this case.
Because this case is based on diversity jurisdiction, “state law
controls the construction of [the] insurance policies[.]” J.E.      In response, Plaintiffs agree that “physical loss” and “physical
Jones Const. Co. v. Chubb & Sons, Inc., 486 F.3d 337, 340           damage” are “the key phrases” in the Policies. (Doc. #31, p.
(8th Cir. 2007). Under Missouri law, “[t]he interpretation of       7.) However, Plaintiffs emphasize that the Policies expressly
an insurance policy is a question of law to be determined by        cover “physical loss or physical damage.” (Doc. #31, p. 11)
the Court.” Lafollette v. Liberty Mut. Fire Ins. Co., 139 F.        (emphasis supplied). This “necessarily means that either a
Supp. 3d 1017, 1021 (W.D. Mo. 2015) (quoting Mendota Ins.           ‘loss’ or ‘damage’ is required, and that ‘loss’ is distinct
                                                                    from ‘damage.’ ” (Doc. #31, p. 11.) As such, Plaintiffs
Co. v. Lawson, 456 S.W.3d 898, 903 (Mo. App. W.D. 2015)).3
                                                                    argue that Defendant’s focus on an actual physical alteration
“Missouri courts read insurance contracts ‘as a whole and
                                                                    ignores the coverage for a “physical loss.” Plaintiffs further
determine the intent of the parties, giving effect to that intent
                                                                    argue that Defendant could have defined “physical loss”
by enforcing the contract as written.’ ” Id. (citing Thiemann
                                                                    and “physical damage,” but failed to do so. Plaintiffs argue
v. Columbia Pub. Sch. Dist., 338 S.W.3d 835, 840 (Mo. App.
                                                                    this case should not be disposed of on a motion to dismiss
W.D. 2011)). “Insurance policies are to be given a reasonable
                                                                    because “even if [Defendant’s] interpretation of the policy
construction and interpreted so as to afford coverage rather
                                                                    language is reasonable ... Plaintiffs’ interpretation is also
than to defeat coverage.” Cincinnati Ins. Co. v. German St.
                                                                    reasonable[.]” (Doc. #31, p. 11.)
Vincent Orphan Ass’n, Inc., 54 S.W.3d 661, 667 (Mo. App.
E.D. 2001).
                                                                    Upon review of the record, the Court finds that Plaintiffs
                                                                    have adequately stated a claim for direct physical loss.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
  Case 3:20-cv-06772-FLW-TJB Document 22 Filed 09/15/20 Page 26 of 29 PageID: 686
Studio 417, Inc. v. Cincinnati Insurance Company, --- F.Supp.3d ---- (2020)
2020 WL 4692385

First, because the Policies do not define a direct                relevant provision provided that “[t]his policy insures against
“physical loss” the Court must “rely on the plain and             loss of or damage to the property insured ... resulting from all
ordinary meaning of the phrase.” Vogt, 963 F.3d at                risks of direct physical loss[.]” Id. at 351. Applying Missouri
763; Mansion Hills Condo. Ass’n v. Am. Family Mut.                law, the Eighth Circuit found this provision was ambiguous
Ins. Co., 62 S.W.3d 633, 638 (Mo. App. E.D. 2001)                 and affirmed the district court’s decision that it covered “any
(recognizing that standard dictionaries should be consulted       loss or damage due to the danger of direct physical loss[.]”
for determining ordinary meaning). The Merriam-Webster            Id. at 352 (emphasis in original).
dictionary defines “direct” in part as “characterized by close
logical, causal, or consequential relationship.” Merriam-         In Mehl v. The Travelers Home & Marine Ins. Co., Case
Webster, www.merriam-webster.com/dictionary/direct (last          No. 16-CV-1325-CDP (E.D. Mo. May 2, 2018), the plaintiff
visited August 12, 2020). “Physical” is defined as “having        discovered brown recluse spiders in his home. Id. at p.
material existence: perceptible especially through the senses     1. The plaintiff unsuccessfully attempted to eliminate the
and subject to the laws of nature.” Merriam-Webster,              spiders, and then left the home. Id. The plaintiff considered
www.merriam-webster.com/dictionary/physical (last visited         the property uninhabitable and filed a claim under his
August 12, 2020). “Loss” is “the act of losing possession”        homeowners insurance policy for loss of use of the property.
and “deprivation.” Merriam-Webster, www.merriam-                  Id. After his insurance company denied the claim, the plaintiff
webster.com/dictionary/loss (last visited August 12, 2020).       filed suit for breach of contract. The insurance company
                                                                  moved for summary judgment and argued that the policy only
Applying these definitions, Plaintiffs have adequately alleged    covered “direct physical loss” which required “actual physical
a direct physical loss. Plaintiffs allege a causal relationship   damage.” Id. at p. 2.
between COVID-19 and their alleged losses. Plaintiffs further
allege that COVID-19 “is a physical substance,” that it           Mehl rejected this argument. As in this case, the Mehl policy
“live[s] on” and is “active on inert physical surfaces,” and      did not define “physical loss” and the insurance company
is also “emitted into the air.” (Doc. #16, ¶¶ 47, 49-60.)         “point[ed] to no language in the policy that would lead a
COVID-19 allegedly attached to and deprived Plaintiffs of         reasonable insured to believe that actual physical damage
their property, making it “unsafe and unusable, resulting in      is required for coverage.” Id. Although the policy in Mehl
direct physical loss to the premises and property.” (Doc. #16,    provided coverage for “loss of use,” Mehl supports the
¶ 58.) Based on these allegations, the Amended Complaint          conclusion that “physical loss” is not synonymous with
plausibly alleges a “direct physical loss” based on “the plain    physical damage. Id.
and ordinary meaning of the phrase.” Vogt, 963 F.3d at 763.
                                                                  Other courts have similarly recognized that even absent a
 *5 Second, the Court “must give meaning to all [policy]          physical alteration, a physical loss may occur when the
terms and, where possible, harmonize those terms in order         property is uninhabitable or unusable for its intended purpose.
to accomplish the intention of the parties.” Macheca Transp.      See Port Auth. of New York and New Jersey v. Affiliated FM
v. Philadelphia Indem. Ins. Co., 649 F.3d 661, 669 (8th Cir.      Ins. Co., 311 F.3d 226, 236 (3d Cir. 2002) (affirming denial of
2011) (applying Missouri law). Here, the Policies provide         coverage but recognizing that “[w]hen the presence of large
coverage for “accidental physical loss or accidental physical     quantities of asbestos in the air of a building is such as to
damage.” (Doc. #1-1, p. 57) (emphasis supplied). Defendant        make the structure uninhabitable and unusable, then there has
conflates “loss” and “damage” in support of its argument that     been a distinct [physical] loss to its owner”); Prudential Prop.
the Policies require a tangible, physical alteration. However,    & Cas. Ins. Co. v. Lilliard-Roberts, CV–01–1362–ST, 2002
the Court must give meaning to both terms. See Nautilus Grp.,     WL 31495830, at * 9 (D. Or. June 18, 2002) (citing case law
Inc. v. Allianz Global Risks US, No. C11-5281BHS, 2012 WL         for the proposition that “the inability to inhabit a building
760940, at * 7 (W.D. Wash. Mar. 8, 2012) (stating that “if        [is] a ‘direct, physical loss’ covered by insurance”); General
‘physical loss’ was interpreted to mean ‘damage,’ then one or     Mills, Inc. v. Gold Medal Ins. Co., 622 N.W.2d 147, 152
the other would be superfluous”).                                 (Minn. Ct. App. 2001) (“We have previously held that direct
                                                                  physical loss can exist without actual destruction of property
The Court’s finding that Plaintiffs have adequately stated a      or structural damage to property; it is sufficient to show that
claim is supported by case law. In Hampton Foods, Inc. v.         insured property is injured in some way.”).
Aetna Cas. & Sur. Co., 787 F.2d 349 (8th Cir. 1986), the



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
  Case 3:20-cv-06772-FLW-TJB Document 22 Filed 09/15/20 Page 27 of 29 PageID: 687
Studio 417, Inc. v. Cincinnati Insurance Company, --- F.Supp.3d ---- (2020)
2020 WL 4692385

To be sure, and as argued by Defendant, there is case law          Source Foods nor the other cases cited by Defendant warrant
in support of its position that physical tangible alteration is    dismissal under Rule 12(b)(6).
required to show a “physical loss.” (Doc. #21, pp. 19-25;
Doc. #37, pp. 3-10.)4 However, Plaintiffs correctly respond        Defendant’s reply brief cites recent out-of-circuit decisions
that these cases were decided at the summary judgment stage,       which found that COVID-19 does not cause direct physical
are factually dissimilar, and/or are not binding. For example,     loss. (Doc. #37, pp. 5-6.) For example, Defendant relies
Defendant argues that “[a] seminal case concerning the direct      on Social Life Magazine, Inc. v. Sentinel Ins. Co., Ltd.,
physical loss requirement is Source Food Tech., Inc. v. U.S.       1:20-cv-03311-VEC (S.D.N.Y. 2020). Defendant argues that
Fid. & Guar. Co., 465 F.3d 834 (8th Cir. 2006).” (Doc.             “Social Life famously states that the virus damages lungs, not
#21, pp. 19-20.) However, Source Food was decided in the           printing presses.” (Doc. #37, p. 6.) But the present case is not
summary judgment context and under Minnesota law. Source           about whether COVID-19 damages lungs, and the presence
Food, 465 F.3d at 834-36. Moreover, the facts of Source            of COVID-19 on premises, as is alleged here, is not a benign
Foods are distinguishable. In that case, the insured’s beef        condition. Regardless of the allegations in Social Life or other
was not allowed to cross from Canada into the United States        cases, Plaintiffs here have plausibly alleged that COVID-19
because of an embargo related to mad cow disease. Id. at 835.      particles attached to and damaged their property, which made
Because of the embargo, the insured was unable to fill orders      their premises unsafe and unusable.5 This is enough to survive
and had to find a new supplier. Importantly, there was no          a motion to dismiss.
evidence that the beef was actually contaminated. Id.
                                                                   Defendant also contends that if Plaintiffs’ interpretation
 *6 The insured sought coverage based on a provision               is accepted, physical loss would be found “whenever a
requiring “direct physical loss to property.” The district court   business suffers economic harm.” (Doc. #21, p. 22; Doc.
denied coverage, and the Eighth Circuit affirmed, explaining       #37, p. 2.) That is not what the Court holds here. Although
that:                                                              Plaintiffs allege economic harm, that harm is tethered to
                                                                   their alleged physical loss caused by COVID-19 and the
   [a]lthough Source Food’s beef product in the truck could        Closure Orders. (Doc. #1-1, ¶¶ 106-107) (alleging that the
   not be transported to the United States due to the closing of   COVID-19 pandemic and Closure Orders required Plaintiffs
   the border to Canadian beef products, the beef product on       to “cease and/or significantly reduce operations at, and ...
   the truck was not—as Source Foods concedes—physically           have prohibited and continue to prohibit access to, the
   contaminated or damaged in any manner. To characterize
                                                                   premises.”)6 For all these reasons, the Court finds that
   Source Food’s inability to transport its truckload of beef
                                                                   Plaintiffs have adequately alleged a direct physical loss under
   product across the border and sell the beef product in the
   United States as direct physical loss to property would         the Policies.7
   render the word ‘physical’ meaningless.
Id. at 838.
                                                                      B. Plaintiffs Have Plausibly Stated a Claim for Civil
                                                                      Authority Coverage.
The facts alleged in this case do not involve the transportation
                                                                    *7 Defendant next argues that Plaintiffs’ claim for civil
of uncontaminated physical products. Instead, Plaintiffs
                                                                   authority coverage should be dismissed for failure to state
allege that COVID-19 is a highly contagious virus that
                                                                   a claim. Defendant presents two arguments in support
is physically “present ... in viral fluid particles,” and is
                                                                   of dismissal. Defendant first contends that civil authority
“deposited on surfaces or objects.” (Doc. #16, ¶¶ 47,
                                                                   coverage requires “direct physical loss to property other than
50.) Plaintiffs further allege that this physical substance
                                                                   the Plaintiffs’ property,” and that “[j]ust as the Coronavirus
is likely on their premises and caused them to cease or
                                                                   is not causing direct physical loss to Plaintiffs’ premises, it is
suspend operations. Unlike Source Foods, the Plaintiffs
                                                                   not causing direct physical loss to other property.” (Doc. #21,
expressly allege physical contamination. Finally, Source
                                                                   p. 27.)
Foods recognized (under Minnesota law) that physical loss
could be found without structure damage. Source Foods,
                                                                   This argument is rejected for substantially the same reasons
465 F.3d at 837 (stating that property could be “physically
                                                                   as discussed above. Plaintiffs adequately allege that they
contaminated ... by the release of asbestos fibers”). Neither
                                                                   suffered a physical loss, and such loss is applicable to other
                                                                   property. Additionally, Plaintiffs allege that civil authorities


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
  Case 3:20-cv-06772-FLW-TJB Document 22 Filed 09/15/20 Page 28 of 29 PageID: 688
Studio 417, Inc. v. Cincinnati Insurance Company, --- F.Supp.3d ---- (2020)
2020 WL 4692385

issued closure and stay at home orders throughout Missouri          30.) For substantially the same reasons discussed above, this
and Kansas, which includes property other than Plaintiffs’          argument is rejected.
premises.
                                                                    Second, Defendant argues that this “coverage does not apply
Defendant’s second argument is that civil authority coverage        if ingress or egress from the ‘premises’ is prohibited by civil
“requires that access to Plaintiffs’ premises be prohibited by      authority.” (Doc. #21, p. 24; Doc. #1-1, p. 95.) Defendant
an order of Civil Authority. But, none of the orders Plaintiffs     contends that “[h]ere, the Closure Orders issued by civil
allege prohibit access to their premises. To the contrary, the      authorities are the only identified causes of Plaintiffs’ alleged
Plaintiffs admit ... that the Closure Orders allowed restaurant     losses.” (Doc. #21, p. 30.) However, Plaintiffs have alleged
premises to remain open for food preparation, take-out and          that both COVID-19 and the Closure Orders rendered the
delivery. Likewise, Plaintiffs concede that the Closure Orders      premises unsafe for ingress and egress. (Doc. #1-1, p. 3, ¶
did not prohibit access to salon premises.” (Doc. #21, pp.          14 (“Plaintiffs were forced to suspend or reduce business at
28-29) (citations omitted).                                         their covered premises due to COVID-19 and the ensuing
                                                                    orders issued by civil authorities[.]”). The Court finds that
Upon review of the record, the Court finds that Plaintiffs          Plaintiffs have adequately stated a claim for ingress and egress
have adequately alleged that their access was prohibited. With      coverage.
respect to Studio 417’s hair salons, the Amended Complaint
alleges that a Closure Order “required hair salons and all
other businesses that provide personal services to suspend             D. Plaintiffs Have Plausibly Stated a Claim for
operations.” (Doc. #16, ¶ 67.) With respect to Plaintiffs’             Dependent Property Coverage.
restaurants, the Closure Orders mandated “that all inside            *8 Defendant argues that Plaintiffs’ claim for dependent
seating is prohibited in restaurants,” and that “every person       property coverage should be dismissed for two reasons.
in the State of Missouri shall avoid eating or drinking at          First, Defendant argues that this coverage “requires both a
restaurants,” with limited exceptions for “drive-thru, pickup,      direct physical loss to dependent property and a necessary
or delivery options.” (Doc. #16, ¶¶ 71-80.)                         suspension of the insured’s business as a result of that direct
                                                                    physical loss.” (Doc. #21, p. 30.) Defendant contends that
At the motion to dismiss stage, these allegations plausibly         “[h]ere, again, the [Amended] Complaint does not allege any
allege that access was prohibited to such a degree as to trigger    facts that show direct physical loss at any location, let alone a
the civil authority coverage. Compare TMC Stores, Inc. v.           dependent property.” (Doc. #21, pp. 30-31.) For substantially
Federated Mut. Ins. Co., No. A04-1963, 2005 WL 1331700,             the same reasons discussed above, this argument is rejected.
at * 4 (Minn. Ct. App. June 7, 2005) (“Because access
remained and the level of business was not dramatically             Second, Defendant argues that Plaintiffs have failed to
decreased, the civil authority section of the insurance policy      adequately allege a suspension of their businesses because
is inapplicable and the district court did not err in granting      of the lack of material or services from a “dependent
summary judgment.”). This is particularly true insofar as the       property.” (Doc. #21, pp. 30-31.) As stated above, dependent
Policies require that the “civil authority prohibits access,” but   property is defined as “property operated by others whom [the
does not specify “all access” or “any access” to the premises.      insured] depend[s] on to ... deliver materials or services to
For these reasons, Plaintiffs have adequately stated a claim        [the insured] ... [a]ccept [the insured’s] products or services ...
for civil authority coverage.                                       [or] [a]ttract customers to [the insured’s] business.” (Doc.
                                                                    #1-1, p. 64.) The Amended Complaint adequately alleges that
                                                                    Plaintiffs suffered a loss of materials, services, and lack of
   C. Plaintiffs Have Plausibly Stated a Claim for Ingress          customers as a result of COVID-19 and the Closure Orders.
   and Egress Coverage.                                             The Court therefore finds that Plaintiffs have adequately
Defendant argues that Plaintiffs’ claim for ingress and             stated a claim for dependent property coverage.
egress coverage should be dismissed for two reasons. First,
Defendant argues that such coverage “requires both a direct
physical loss at a location contiguous to the insured’s property      E. Plaintiffs Have Plausibly Stated a Claim for Sue and
and the prevention of access to the insured’s property as a           Labor Coverage.
result of that direct physical loss,” and that Plaintiffs fail to   Finally, Defendant moves to dismiss Plaintiffs’ claim for
allege a direct physical loss to any location. (Doc. #21, p.        sue and labor coverage. Defendant argues that this is not an


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
    Case 3:20-cv-06772-FLW-TJB Document 22 Filed 09/15/20 Page 29 of 29 PageID: 689
Studio 417, Inc. v. Cincinnati Insurance Company, --- F.Supp.3d ---- (2020)
2020 WL 4692385

                                                                   shed light on the merits of Plaintiffs’ allegations, including the
additional coverage, but instead imposes a duty on the insured
                                                                   nature and extent of COVID-19 on their premises. In addition,
to prevent further damage and to keep a record of expenses
                                                                   the Court emphasizes that all rulings herein are subject to
incurred in the event of a covered loss. Defendant argues that
                                                                   further review following discovery. Subsequent case law
because Plaintiffs have failed to adequately allege a covered
                                                                   in the COVID-19 context, construing similar insurance
loss, a claim has not been stated for this coverage.
                                                                   provisions, and under similar facts, may be persuasive. If
                                                                   warranted, Defendant may reassert its arguments at the
However, regardless of the title of this claim, Defendant
                                                                   summary judgment stage.
acknowledges that in the event of a covered loss, “the insured
can recover these expenses[.]” (Doc. #21, p. 31.) As discussed
above, the Court finds that Plaintiffs have adequately stated        IV. CONCLUSION
a claim for a covered loss. Moreover, Plaintiffs allege that       Accordingly, Defendant The Cincinnati Insurance
in complying with the Closure Orders and by suspending             Company’s Motion to Dismiss (Doc. #20) is DENIED.
operations, they “incurred expenses in connection with
reasonable steps to protect Covered Property.” (Doc. #16,          IT IS SO ORDERED.
¶ 250.) Consequently, the Court finds that Plaintiffs have
adequately stated a claim for sue and labor coverage.
                                                                   All Citations
In sum, Defendant’s motion to dismiss will be denied in its
entirety. The Court emphasizes that Plaintiffs have merely         --- F.Supp.3d ----, 2020 WL 4692385
pled enough facts to proceed with discovery. Discovery will


Footnotes
1      The Amended Complaint is 54 pages long and contains 253 separate allegations. This Order only discusses those
       allegations and issues necessary to resolve the pending motion.
2      All page numbers refer to the pagination automatically generated by CM/ECF.
3      Defendant notes that Kansas law may apply to one policy, but contends that Missouri and Kansas law are
       indistinguishable for purposes of the pending motion. (Doc. #21, p. 13 n.10.) Plaintiffs do not challenge this assertion.
       For purposes of this Order, the Court assumes that Missouri law applies.
4      See also Scott G. Johnson, “What Constitutes Physical Loss or Damage in a Property Insurance Policy?” 54 Tort Trial &
       Ins. Prac. L.J. 95, 96 (2019) (“[W]hen the insured property’s structure is unaltered, at least to the naked eye ... [c]ourts
       have not uniformly interpreted the physical loss or damage requirement[.]”)
5      Defendant also relies on Gavrilides Mgmt. Co., LLC v. Michigan Ins. Co., Case No. 20-258-CB (Ingham County, Mich. July
       1, 2020) (transcript regarding defendant’s motion for summary disposition). (Doc. #37-2.) Gavrilides is distinguishable,
       in part, because the court recognized that “the complaint also states a[t] no time has Covid-19 entered the Soup Shop of
       the Bistro ... and in fact, states that it has never been present in either location.” (Doc. #37-2, p. 21.)
6      Defendant argues that COVID-19 does not present a physical loss because “the virus either dies naturally in days, or it
       can be wiped away.” (Doc. #21, pp. 24-25.) However, as stated, a physical loss has been adequately alleged insofar as
       the presence of COVID-19 and the Closure Orders prohibited or significantly restricted access to Plaintiffs’ premises. See
       Gregory Packaging, Inc. v. Travelers Prop. Cas. Co. of Am., 2014 WL 6675934, at * 6 (D.N.J. Nov. 25, 2014) (recognizing
       that “courts considering non-structural property damage claims have found that buildings rendered uninhabitable by
       dangerous gases or bacteria suffered direct physical loss or damage”). Defendant also argues that Plaintiffs have failed
       to adequately allege that COVID-19 was actually present on their premises. Based on Plaintiffs’ allegations, and because
       of COVID-19’s wide-spread, this argument is also rejected.
7      Although it appears to be persuasive, the Court need not address Defendant’s additional argument that the Amended
       Complaint fails to allege “physical damage.”


End of Document                                                       © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                  Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                7
